09/14/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0612


                                      DA 21-0612
                                   _________________

DALE YATSKO AND JANELLE YATSKO
d/b/a GREEN CREEK DISPENSARY,

             Plaintiff and Appellees,
                                                                   ORDER
      v.

CASCADE COUNTY, MONTANA,

             Defendant and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Amy Eddy, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                               September 14 2022